IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERRANCE WATERS, §
§ No. 624, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § ID No. 1309015892
§
Plaintiff Below- §
Appellee. §

Submitted: December 9, 2015
Decided: January 8, 2016

Before STRINE, Chief Justice; VALII-IURA, and VAUGHN, Justices.
0 R D E R

On this 8‘h day of January 2016, it appears to the Court that:

(I) Defendant-Below/Appellant Terrance Waters (“Waters”) appeals from a
Superior Court jury verdict ﬁnding him guilty of Carrying a Concealed Deadly
Weapon (“CCDW”),l Possession of a Firearm By a Person Prohibited (“PFBPP”),2
Possession of Ammunition By a Person Prohibited (“PABPP”),3 Possession of a

Weapon With an Obliterated Serial Number (“PWOSN”),‘1 and Resisting Arrest.5

111 Del. C. § 1442.
2 11 Del. C. § 1448.
3 11 Del. C. § 1448.
4 11 Del. C. § 1459.
511 Del. C. § 1257.

Waters raises one claim on appeal. He contends that the police did not have a

reasonable and articulable suspicion to justify stopping him. We ﬁnd no merit to

Waters’ appeal and vote to afﬁrm.

(2) On September 21, 2013, Wilmington Police Detective Matthew Kucharski
and Delaware Probation Ofﬁcer Daniel Collins were on patrol in Wilmington,
Delaware.6 Although not in uniform and driving an unmarked vehicle, both ofﬁcers
were wearing black tactical vests with “Police” embossed on the front.7 Additionally,
the ofﬁcers were patrolling with the vehicle’s windows down.

(3) At approximately 8:15 pm, the ofﬁcers observed Waters riding a bicycle
on the right side of their vehicle. Waters looked at the ofﬁcers several times before
turning into an alleyway. The ofﬁcers conducted a u-turn and returned to a point
where they could see down the alley. They observed Waters walking in the alley in
the opposite direction from where the ofﬁcers were located. The ofﬁcers then trailed
slowly after Waters down the alley, remaining in the vehicle. After noticing the
ofﬁcers, Waters made a motion toward his waistband on the left side of his body,
which the ofﬁcers described as a “security check,” an instinctual gesture that subjects

who are armed or otherwise carrying contraband will make upon seeing police. As

6 Detective Kucharski and Ofﬁcer Collins were working together as members of the Safe Streets
Task Force.

7 Detective Kucharski’s vest also had “Police” in white letters on the back while Ofﬁcer Collins’ vest
had “Probation” in white letters on the back.

the ofﬁcers trailed Waters, he made two more “security checks” and turned the leﬁ
side of his body away from the police vehicle.8 When Ofﬁcer Collins asked him his
name, Waters responded by walking faster. Believing he was going to ﬂee, Ofﬁcer
Collins instructed Waters not to run. Waters then began running, and the ofﬁcers
followed in pursuit.

(4) Waters eventually ducked behind a parked vehicle where he appeared to
throw an object, which “sounded like metal hit the cement” when it landed.9 Waters
then began running again, except now both of his hands moved freely. At this time,
the ofﬁcers stopped and exited their vehicle. Detective Kucharski immediately
located a gun on the ground, which he quickly secured. Detective Kucharski then
ordered Waters to stop and get on the ground. Waters brieﬂy stopped and looked at
the ofﬁcers but then continued to run. Ofﬁcer Collins followed Waters on foot while
Detective Kucharksi followed in the police vehicle. As he pursued Waters, Ofﬁcer
Collins repeatedly identiﬁed himself as a police ofﬁcer and ordered Waters to stop.
Waters eventually complied, and Ofﬁcer Collins was able to handcuff him.

(5) After further investigation, it was determined that the serial number had

been scratched off of the recovered weapon. The ofﬁcers also noticed that there was

3 This technique is common and referred to as “blading.”
9 Appellant’s Opening Br. App. at A33.

a scrape on the weapon which, to them, indicated that it had been dropped. Waters
was charged with CCDW, PFBPP, PABPP, PWOSN, and Resisting Arrest. Waters
stipulated that he was not legally permitted to possess ﬁrearms or ammunition. After
a jury trial, Waters was found guilty on all charges and sentenced to six years of
incarceration, followed by probation. This appeal followed.

(6) At the trial level no motion or objection was made on Waters’ behalf.
“Failure to make an objection at trial constitutes a waiver of the defendant’s right to
raise that issue on appeal, unless the error is plain.”'0 “Under the plain error standard
of review, the error complained of must be so clearly prejudicial to substantial rights
as to jeopardize the fairness and integrity of the trial process.”” “Furthermore, the
doctrine of plain error is limited to material defects which are apparent on the face of
the record; which are basic, serious and fundamental in their character, and which
clearly deprive an accused of a substantial right, or which clearly show manifest
injustice.”12

(7) “[A] law enforcement ofﬁcer[] may stop or detain an individual for

investigatory purposes . . . if the ofﬁcer has reasonable articulable suspicion to

believe the individual to be detained is committing, has committed, or is about to

'0 Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
ll 
l2 

commit a crime.”'3 “If . . . not based upon reasonable and articulable suspicion,
anything recovered as a result . . . is inadmissible at trial.”” “[R]easonable suspicion
must be evaluated in the context of the totality of the circumstances as viewed
through the eyes of a reasonable, trained police ofﬁcer in the same or similar
circumstances, combining objective facts with such an ofﬁcer’s subjective
interpretation of those facts?” “The high crime nature of the area where the
detention occurred [] is a ‘relevant contextual consideration’ in a reasonable suspicion
analysis?”

(8) Waters’ claim lacks merit. Notwithstanding Waters’ failure to raise this
issue below, the ofﬁcers, based on their observations of Waters, had a reasonable and
articulable suspicion tojustify stopping Waters. First, the ofﬁcers were on patrol in
a high-crime area. Second, Waters, upon noticing the ofﬁcers, immediately turned
his bicycle into an alleyway. When Waters emerged from the alleyway, he no longer
had the bicycle and began walking in the opposite direction. Third, Waters
continually performed “security checks” to the left side of his waistband while he

looked back at the ofﬁcers. Waters was also turning the left side of his body away

from the ofﬁcers. At trial, the ofﬁcers testiﬁed that these behaviors were indicative

'3 Woody v. State, 765 A.2d 1257, 1262 (Del. 2001).

H Jones V. State, 745 A.2d 356, 869 (Del. 1999).

'5 Id. at 861.

‘6 Woody, 765 A.2d at 1265 (internal quotation marks omitted).

5

of an armed individual. Under the totality of the circumstances, the ofﬁcers had a
reasonable and articulable suspicion that Waters was carrying a weapon, or at the
very least, contraband. Thus, the trial court did not commit plain error by failing to
raise, sua sponte, the issue of whether the ofﬁcers were justiﬁed in stopping him.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT: